Exhibit 23.1 Auditor Consent Child, Van Wagoner & Bradshaw, PLLC CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in the Prospectus constituting part of this Registration Statement on Form S-1 of our report dated April 21, 2008, relating to the financial statements of St. Vincent Press, Inc. as of December 31, 2007 and 2006 and for the years then ended, and for the period of May 24, 2005 (inception) to December 31, 2007, which appear in such Prospectus. /s/ Child, Van Wagoner & Bradshaw, PLLC Certified Public Accountants Salt Lake City, Utah September 9, 2008 5296 So.
